DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered. Claims 1-4, 6-11, 13-17, 19 and 20 remain pending.
 
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-4, 6-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 14 recite a method comprising: 
executing a diet recommendation process; and 
in accordance with the executed diet recommendation process, 
baselining an optimized diet to be recommended to a user with an elevated blood low-density lipoprotein (LDL) level of 100-150 milligrams per deciliter (mg/dL) and at least one of: an elevated blood C-reactive protein level of >3 mg/L and an elevated blood Erythrocyte Sedimentation Rate (ESR) of >20 millimeters per hour (mm/hr) in accordance with performing statistical analyses on investigation data; 
selecting a primary endpoint of the statistical analyses as increasing blood LDL levels and a secondary endpoint of the statistical analyses as concomitantly at least one of: decreasing blood C-reactive protein levels and decreasing blood ESRs for the population of human subjects;
analyzing the primary endpoint and the second endpoint as continuous variables in the statistical analyses, and analyzing  changes in the primary endpoint and secondary endpoint based on a Mixed Model for Repeated Measures (MMRM) as part of the statistical analyses; and
determining that adhering to the optimized diet leads to the increasing blood LDL levels for the population accompanied by the at least one of: the decreasing blood C-reactive protein levels and the decreasing blood ESRs;
additionally baselining an optimal blood LDL level and at least one of: an optimal blood C-reactive protein level and an optimal blood ESR based on the performance of the statistical analyses; 
determining that adhering to the baselined optimized diet to be recommended to the user results in an increase in the elevated blood LDL level of the user accompanied by at least one of: a decrease in the elevated blood C-reactive protein level and a decrease in the elevated blood ESR thereof; and 
modifying a composition of the baselined optimized diet to be recommended to the user based on the determined increase in the elevated blood LDL level of the user accompanied by the at least one of: the decrease in the elevated blood C-reactive protein level and the decrease in the elevated blood ESR thereof and at least one parameter of the user with reference to the additionally baselined optimal blood LDL level and the at least one of: the optimal blood C-reactive protein level and the optimal blood ESR.
The limitations of baselining an optimized diet, selecting and analyzing a primary endpoint, baselining an optimal blood LDL level and at least one other level, determining, and modifying a composition of the diet, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “through a server,” comprising a processor coupled to a memory, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “server” language, “baselining”, “selecting”, “analyzing”, “determining” and “modifying” in the context of these claims encompasses a user manually baselining an optimized diet such as mentally or using a pen and paper, manually selecting and analyzing a primary endpoint, performing the additional baselining, determining and modifying as a series of mental steps carried out by the human mind or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite using a server comprising a processor coupled to a memory to perform the claimed steps, wherein the investigation data is received from a plurality of client devices communicatively coupled to the serer through a computer network. The server in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding the feature of obtaining investigation data from a plurality of devices through a computer network, this only serves to generally link the use of the judicial exception to a particular technological environment (computer networks). See MPEP 2106.05(h). Furthermore, the concept of obtaining clinical investigation data constitutes no more than mere data gathering, which is not sufficient to integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the use of a computer network to obtain investigation data only generally links the use of the judicial exception to a particular technological environment, and constitutes mere pre-solution data gathering. The claims are not patent eligible.
Dependent claims 2-4, 6, 7, 9-11, 13, 15-17, 19 and 20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional details of the abstract idea itself, (modifying the diet, modifying the baseline, receiving data, and recommending a ketogenic diet) that could be performed entirely in the human mind, and thus do not direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. Applicant first points to the first three limitations of claim 1, including executing a diet recommendation process, obtaining investigation data, and baselining an optimized diet to be recommended to the user. Applicant appears to argue that the specificities of the baselining process, including restricting the recommendation to a user with an LEL of 100-150, and selecting and analyzing primary and second endpoints, constitute repeated measures that could not be done mentally or using a pen and paper. Instead, Applicant argues these calculations could only be done using a computer. This argument is not persuasive. Applicant has not explicitly laid out any particular amount of data being collected and processed, and how a person could not conceivably analyze this data and obtain a result using for example a pen and paper. Second, it is noted that the use of a computer in general allows for larger amounts of data to be analyzed more quickly and more efficiently. Therefore, even if a computer would optimize the results of these calculations and provide more efficient diet recommendations, this is not the test for patent eligibility. According to MPEP 2106.05(f), merely using a computer as a tool to perform an abstract idea, while typically leading to a more efficient implementation of the abstract idea, is not indicative of integration into a practical application or significantly more. 
Furthermore, it is noted that the complexity of the claimed statistical analyses are akin to those in Electric Power Group, which the court similarly found to be directed to an abstract idea because they were directed to collecting information, analyzing it, and displaying certain results of the collection and analysis. The court found that, while the claims involved potentially massive amounts of power grid data being collected and analyzed, this did not raise the claimed invention to more than an abstract idea. Similarly, while the instant claims involve potentially complicated calculations involving large amounts of data, the claims are still directed fundamentally to the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Applicant further points to limitations 4, 5 and 6 of claim 1, involving baselining an optimal LDL level, testing for adherence, and further optimizing the baselined optimized diet, and alleges that there limitations push the abstract idea into concrete, specifically realizable practical results and benefits, which directs the claim to more than an abstract idea. This argument is not persuasive. Similar to limitations 1, 2 and 3, as detailed above these limitations are only directed to the analysis of information and displaying certain results of the collection and analysis, in a manner that could generally be performed by a person analyzing the test data and determining a diet recommendation. The determination and delivery of a diet recommendation is an abstract concept. Accordingly, Applicant’s argument are not persuasive, and the rejection is maintained. 






Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715